Citation Nr: 1338361	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disorder.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sarcoidosis.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchitis.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disorder, to include cardiolmegaly and heart murmurs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2006, September 2009 and February 2012 rating decisions of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

Regarding the Veteran's heart disorder claim, in October 2012, the Veteran filed a statement, indicating that he wished to file a claim for service connection for heart murmurs. In a January 2013 Supplemental Statement of the Case (SSOC), the RO adjudicated the claims involving cardiomegaly and heart murmurs as a single issue. The RO then certified the combined issue to the Board. In keeping with the RO's actions, the Board has classified the issue before it as an application to reopen service connection for a heart disorder, to include cardiomegaly and heart murmurs. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a hearing in March 2013 before the undersigned Veterans Law Judge, held at the RO (Travel Board hearing)

The issue of service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In a December 2005 rating decision, the RO denied service connection for left ankle tendonitis, because the record did not contain any evidence of a current left ankle disorder related to service. 

2. The evidence associated with the claims file subsequent to the December 2005 rating decision relates to the unestablished fact of a current ankle disorder related to service; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record; and raises a reasonable possibility of substantiating the claim of service connection for an ankle disorder.

3. The Veteran's current left ankle disorder, diagnosed as a congenital fusion of the tibia and fibula, was not aggravated during service by a "superimposed" disease or injury.

4. In a December 1996 rating decision, the RO denied the Veteran's claim for service connection for sarcoidosis, because the evidence did not show a current diagnosis of sarcoidosis. 

5. The evidence associated with the claims file subsequent to the December 1996 rating decision relates to the unestablished fact of a sarcoidosis diagnosis; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record; and raises a reasonable possibility of substantiating the claim of service connection for sarcoidosis.   

6. The Veteran's sarcoidosis is related to service. 

7. In a July 2003 rating decision, the RO denied the Veteran's claim for service connection for bronchitis, because the evidence did not show a relationship between a currently diagnosed bronchitis disorder and service.   

8. The evidence associated with the claims file subsequent to the July 2003 rating decision relates to the unestablished fact of a relationship between a currently diagnosed bronchitis disorder and service; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record; and raises a reasonable possibility of substantiating the claim of service connection for bronchitis.   

9. Post-service instances of acute bronchitis were not related to service or to any incident of service. 

10. In a December 2005 rating decision, the RO denied the Veteran's application to reopen service connection for a heart disorder, because the evidence did not show a current diagnosis of a heart disorder.  

11. The evidence associated with the claims file subsequent to the December 2005 rating decision relates to the unestablished fact of a heart disorder diagnosis; the newly submitted evidence is neither cumulative nor redundant of evidence previously of record; and raises a reasonable possibility of substantiating the claim of service connection for a heart disorder. 


CONCLUSIONS OF LAW

1. The December 2005 rating decision denying service connection for a left ankle disorder became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.302, 20.1103 (2012).

2. Evidence received since the December 2005 rating decision is new and material, and service connection for a left ankle disorder is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3. The criteria for entitlement to service connection for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & Supp. 2012); 
38 C.F.R. § 3.303, 3.304 (2012).

4. The December 1996 rating decision denying the reopening of service connection for sarcoidosis became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 20.302, 20.1103 (2012).

5. Evidence received since the December 1996 rating decision denying reopening of service connection for sarcoidosis is both new and material, and service connection for sarcoidosis is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 
38 C.F.R. § 3.156 (2012).

6. Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for sarcoidosis have been met. 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303, 3.304 (2012).

7. The July 2003 rating decision denying service connection for bronchitis became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

8. Evidence received since the July 2003 rating decision is new and material, and service connection for bronchitis is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

9. The criteria for entitlement to service connection for bronchitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.303, 3.304 (2012).

10. The December 2005 rating decision denying the reopening of service connection for a heart disorder became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

11. Evidence received since the July 2003 rating decision is new and material, and service connection for a heart disorder is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 




Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2012). In this instance, the Veteran was seeking to reopen previously denied claims for service connection. As this decision will fully grant the Veteran's applications to reopen these claims, the Board need not discuss the VCAA notice requirements regarding such applications. 

As this decision will fully grant the underlying claim for service connection for sarcoidosis, the Board need not discuss the VCAA notice requirements for that disorder. 

Regarding the VCAA notice requirements for the underlying claims for service connection for a left ankle disorder, the Veteran was provided with the relevant notice and information in a January 2011 letter. Although the RO sent this required VCAA notice letter after initially deciding the Veteran's claim, VA cured any timing defect later by readjudicating this claim in a Statement of the Case (SOC) issued in August 2012. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Regarding the VCAA notice requirements for the underlying claim for service connection for bronchitis, the Veteran was provided with the relevant notice and information in a January 2007 letter. Although the RO sent this required VCAA notice letter after initially deciding the Veteran's s claim, VA cured any timing defect later by readjudicating this claim in a SOC issued in May 2008. Id. 

The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file. In an April 2006 private treatment record, a private examiner indicated that the Veteran was considering seeking Social Security Administration (SSA) disability compensation as he believed that he was unemployed due to a low back disorder. The Board notes that the record contains no notation indicating that the Veteran actually filed a claim for SSA benefits. Moreover, the record indicates that the Veteran was considering applying for benefits due to a low back disorder unrelated to the disorders for which he presently is seeking service connection. Therefore, VA was not under any duty to attempt procurement of SSA records as they would not be relevant to the present claims. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Veteran was also provided with VA examinations which, collectively, contain description of the histories of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiologies of the Veteran's claimed conditions. VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the undersigned Veterans Law Judge explained the issues. The Veterans Law Judge and the Veteran's representative also identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

New and Material Evidence
And Service Connection

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for death benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. 
§ 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Left Ankle Disorder

In a December 2005 rating decision, the RO denied the Veteran's claim for a left ankle disorder, primarily because the record lacked evidence indicating that a diagnosed left ankle disorder was related to service. The Veteran did not file a timely appeal of the December 2005 rating decision and it became final. 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 (2012).

In December 2005, the evidence included an August 1976 service discharge examination report, written a month prior to the Veteran's actual discharge from service, where a service examiner noted finding no abnormalities of the Veteran's lower extremities, to include the ankle. However, in a subsequent August 1976 service treatment record, the Veteran reported experiencing pain at the top of his ankle. After an examination, the August 1976 service examiner diagnosed tendonitis. Yet, in a September 1976 Statement of his Medical Condition given at the time of discharge, the Veteran reported experiencing no change in his medical condition since the August 1976 service discharge examination, to include any acquired abnormalities of the lower extremities. In an October 2005 VA treatment record, a VA examiner noted that the Veteran reported experiencing pain in his left ankle ever since he slipped, fell, and injured his ankle at work in April 2005. After an examination, the October 2005 VA examiner diagnosed musculoskeletal ankle pain. 

Reviewing the evidence submitted since the December 2005 rating decision, in private treatment records and a December 2011 VA medical examination report, examiners diagnosed the Veteran as having a current left ankle disorder, specifically a fused left distal tibia-fibia joint. At the July 2013 Travel Board hearing, the Veteran alleged that he twisted his ankle during service when he fell 25 feet during a rock climbing training exercise in Alaska. The Veteran indicated that he had experienced ankle disorder symptomatology after that incident. 

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed. Justus, 3 Vet. App. at 513. When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the evidence submitted since the December 2005 rating decision indicates that the Veteran has a current left ankle disorder. The Veteran's July 2013 testimony suggested that the currently diagnosed ankle disorder might be related to an incident in service. The evidence in favor of the Veteran's claim, when presumed credible as required by law, and for the limited purpose of determining whether the claim should be reopened, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim. Accordingly, the Board finds that the additional evidence is new and material and the claim for service connection for a left ankle disorder is reopened.

However, the preponderance of the evidence of record is against the reopened claim for service connection for a left ankle disorder. In an April 2005 private worker's compensation treatment record, the Veteran stated that he had hurt his ankle two weeks prior to examination in a falling accident at work. Upon examination, the private examiner noted no pain in the ankle. After X-ray examination, the private examiner diagnosed a congenital abnormality of the left distal tibial-fibial joint. In a December 2005 VA treatment record, a VA examiner diagnosed the Veteran as having musculoskeletal pain of the left ankle since an April 2005 on the job accident. In an April 2009 VA X-ray report, a VA examiner noted that the Veteran had a fusion of the distal tibia and fibula with narrowing the lateral mortise, but no fractures. 

In a December 2011 VA medical examination report, the Veteran reported having never experienced an ankle injury "ever." The Veteran stated that the only problem he had experienced in the past with the ankle was "tendonitis" diagnosed during service in August 2006. Upon physical examination, the VA examiner noted no functional abnormality of the ankle. Upon reviewing X-rays, the VA examiner noted a non-injury-related, congenital fusion of the distal tibia and fibula. 

Having interviewed the Veteran, performed an examination, and reviewed the claims file, the VA examiner opined that the Veteran's claimed left ankle disorder was less likely than not related to service. In explaining this finding, the VA examiner wrote that the Veteran had a congenital fusion of the distal tibia and fibula. The VA examiner noted that the Veteran had only a single complaint of ankle pain during service, in August 1976, and that there was no notation indicating further injury. The VA examiner indicated that "it is not apparent his congenital problem was the cause of his pain in 1976." The VA examiner indicated that the treatment records showed no evidence of any chronic ankle disorder symptomatology after service, and no report of any ankle symptomatology until decades after service. The VA examiner stated that his ankle problem was not caused by service and that there was no evidence indicating that service aggravated his congenital problem.

The service treatment records indicate that the Veteran experienced a single instance of a diagnosed ankle disorder, specifically tendonitis, during service. The records contain no report of subsequent ankle disorder symptomatology until December 2005. In December 2005, the Veteran was diagnosed as having musculoskeletal ankle pain by a VA examiner. However, both the Veteran and the VA examiner indicated in the December 2005 VA treatment record that the Veteran experienced onset of that pain during an on-the-job accident decades after service. Moreover, pain alone, without a specific diagnosed or underlying malady or condition, is not a disability for which service connection may be granted. See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, service connection is not warranted for the diagnosed musculoskeletal pain noted in December 2005.

The Veteran was subsequently diagnosed as having a specific ankle disorder, namely a congenital fusion of the distal tibia and fibula, corroborated by X-ray. Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits. 38 C.F.R. §§ 3.303, 4.9 (2012). Therefore, although such disorders pre-exist service, the evidence must show more than an increase in severity during service in order to warrant a grant of service connection. The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability. VAOPGCPREC 82- 90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel  opinion 01-85 (March 5, 1985)].

The VA General Counsel  explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations. A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c) , is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90.

The December 2011 VA examiner specifically noted reviewing the file and found no evidence indicating that a superimposed disease or injury during military service resulted in increased disability to the Veteran's congenital ankle disorder. The VA examiner noted that there was no evidence of any ankle disorder symptomatology for decades after service. Moreover, based on the record and his own expertise, the VA examiner found that the evidence did not show that the Veteran's in-service ankle symptomatology, specifically a single instance of diagnosed tendonitis, was in any way related to the currently existing congenital ankle disorder. Therefore, the VA examiner found no evidence indicating any aggravation of the congenital ankle disorder during service.

The Board has considered the Veteran's reports of an in-service ankle injury followed by continuous ankle disorder symptomatology. However, the reports are inconsistent with the other evidence of record, to include the Veteran's reports to private and VA treating personnel, indicating onset of post-service ankle pain only after a work-related injury decades after discharge. Therefore, the Board finds the Veteran's reports of continuous ankle disorder symptomatology following service lack credibility. Caluza, 7 Vet. App. at 498.

For the reasons stated above, service connection for a left ankle disorder is denied. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  

Sarcoidosis

In a December 1996 rating decision, the RO denied the Veteran's claim for sarcoidosis, primarily because the because the evidence did not show a current diagnosis of sarcoidosis. The Veteran did not file a timely appeal of the December 1996 rating decision and it became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In December 1996, April and May 1975 the evidence consisted of service treatment records. Examiners reported treating the Veteran for a lung disorder, diagnosed as a possible or probable sarcoidosis. In a May 1975 service treatment record, specifically a tomogram of the right hilium, a service examiner indicated that the most likely diagnostic possibilities for the Veteran's reported lung symptomatology included inflammatory etiologies and less likely sarcoidosis as the disorder was unilateral. In a July 1976 service treatment record, a service examiner diagnosed a right hilar adenopathy. 

In the December 1996 rating decision, the RO denied the Veteran's claim for service connection for sarcoidosis. The RO stated that, although the Veteran had been diagnosed as having probable or possible sarcoidosis during service, such diagnoses were never confirmed. 

Reviewing the evidence submitted since the December 1996 rating decision, in a June 2009 VA treatment record, a VA examiner diagnosed the Veteran as having suspected sarcoidosis. In a September 2010 VA treatment record, a VA examiner, having reviewed the results of a chest X-ray and the Veteran's history, indicated that the Veteran's clinical history was consistent with a diagnosis of sarcoidosis. Finally, in a January 2013 VA medical examination report, a VA examiner diagnosed sarcoidosis.

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed. Justus, at 513. When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the evidence submitted since the September 1996 rating decision indicates that the Veteran has a diagnosis of sarcoidosis. The evidence in favor of the Veteran's claim, when presumed credible, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim. Accordingly, the Board finds that the additional evidence is new and material and the claim for service connection for sarcoidosis is reopened. 

The Board evidence is in approximate balance for that for, and against the claim. As noted above, the Veteran was diagnosed as having probable or possible sarcoidosis in service, but the diagnosis was never confirmed. In the September 2010 VA treatment record, a VA examiner, having reviewed X-rays and the Veteran's medical history, found that the Veteran's clinical history was consistent with that of an individual with sarcoidosis. Subsequently, in the January 2013 VA medical examination report, a VA examiner confirmed the sarcoidosis diagnosis.

Therefore, the record indicates that the Veteran has a current diagnosis of sarcoidosis. Moreover, in the September 2010 VA treatment record, the VA examiner diagnosed the Veteran as having a clinical history consistent with a diagnosis of sarcoidosis dating back to service. Resolving all doubt in the Veteran's favor, service connection for sarcoidosis is granted. 

Bronchitis

The Veteran essentially contends that he developed bronchitis either due to service or due to a histoplasmosis disorder that the Veteran claims is related to service. In a July 2003 rating decision, the RO denied the Veteran's claim for service connection for bronchitis, because the evidence did not show a relationship between a currently diagnosed bronchitis disorder and service. The Veteran did not file a timely appeal of the July 2003 rating decision and it became final. 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.302, 20.1103.

The evidence in July 2003 included the Veteran's service treatment records, which  contain no notation indicating diagnosis or treatment for bronchitis. In a February 1991 private treatment record, a private examiner diagnosed the Veteran as having acute bronchitis. The Veteran did not submit any evidence prior to the issuance of the July 2003 rating decision indicating a nexus between the post-service bronchitis disorder and service. 

Briefly reviewing the evidence submitted since the July 2003 rating decision, in December 2004, October 2005 and April 2006 treatment records, examiners diagnosed the Veteran as having bronchitis. At the July 2013 Travel Board hearing, the Veteran testified that he believed that he developed bronchitis during service during a gas mask training exercise. 

The evidence associated with the claims file subsequent to the July 2003 rating decision relates to the unestablished fact of a relationship between a currently diagnosed bronchitis disorder and service. The newly submitted evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for bronchitis. Therefore, the Board finds that the evidence is new and material, and the claim for service connection for bronchitis is reopened.

The Board finds that the preponderance of the evidence weighs against the reopened claim for service connection for bronchitis. The Veteran contends that he developed bronchitis during service. At the July 2013 Travel Board hearing, the Veteran contended that he developed chronic bronchitis during a gas mask exercise in basic training. However, the evidence weighs against a finding of in-service incurrence of bronchitis. As noted above, the service treatment records which include multiple records indicating treatment for breathing disorders, contain no notation indicating diagnosis or treatment for bronchitis. 

The in-service medical examiners' findings, based on contemporaneous observation and medical expertise, are more probative than the Veteran's lay assertion of bronchitis decades after service. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran was not diagnosed with bronchitis until 2003, over two decades after the Veteran's discharge from service. This weighs against the Veteran's lay report of continuous bronchitis symptomatology since service. Caluza, at 498. 

The preponderance of the evidence weighs against a finding of a relationship between the claimed in-service injury and service and the present disease or injury. As noted above, the Veteran claims to have immediately been stricken with breathing problems during service which had continued to this day. The Veteran claims that this disorder was bronchitis. As just explained, the evidence indicates that the Veteran did not experience bronchitis until decades after service. The record contains no medical opinion indicating a nexus between the Veteran's acute bronchitis episodes, occurring decades after service, and any incident of service, to include the claimed incident involving gas mask training. Hickson, at 253. Therefore, the preponderance of  the evidence is against a grant of service connection on a direct basis. 

The Veteran also has claimed that his bronchitis disorder was caused by a service-related histoplasmosis disorder. A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non service-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 
11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The service treatment records contain a notation indicating a diagnosis of histoplasmosis in June 1975. However, in an October 2010 VA medical examination report, a VA examiner, having performed a thorough examination and reviewed the claims file, found it unlikely that the Veteran currently had histoplasmosis. Therefore, the VA examiner found that the Veteran's noted post-service instances of acute bronchitis were less likely than not related to histoplasmosis. The record contains no other medical opinions regarding a nexus between bronchitis and histoplasmosis. Therefore, the record does not contain medical evidence establishing a nexus between the claimed bronchitis disorder and histoplasmosis. See id. 

Service connection is not in effect for histoplasmosis and, in fact, the RO denied service connection for a histoplasmosis disorder in the February 2012 rating decision from which this appeal arises in part. The Veteran did not appeal the portion of the February 2012 rating decision denying service connection for histoplasmosis and the decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 



For the reasons stated above, service connection for bronchitis is denied. In making this determination, the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  

Heart Disorder

The Veteran essentially contends that he developed a heart disorder, to include cardiomegaly or heart murmurs, during service. In a December 2005 rating decision, the RO denied the Veteran's application to reopen service connection for a heart disorder, because the evidence did not show a current diagnosis of a heart disorder.  

In a June 2003 private treatment record, submitted after the issuance of the December 2005 rating decision, a private treatment record diagnosed the Veteran as having cardiomegaly without signs of heart failure. In a subsequent August 2006 VA treatment record, a VA examiner diagnosed the Veteran as having a mildly enlarged heart. 

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed. Justus, at 513. The Board notes some evidence submitted since the December 2005 rating decision, to include an October 2011 VA medical examination report, contradicts the diagnosis of a cardiomegaly. Yet, when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the evidence submitted since the December 2005 rating decision suggests that the Veteran has a diagnosed heart disorder. 

The evidence in favor of the Veteran's claim, when presumed credible, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim. Accordingly, the Board finds that the additional evidence is new and material and service connection for a heart disorder is reopened.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left ankle disorder is granted.

Service connection for the reopened claim for service connection for a left ankle disorder is denied. 

New and material evidence having been received, the appeal to reopen service connection for sarcoidosis is granted.

Service connection for the reopened claim for service connection for sarcoidosis is granted. 

New and material evidence having been received, the appeal to reopen service connection for bronchitis is granted.

Service connection for the reopened claim for service connection for bronchitis is denied.

New and material evidence having been received, the appeal to reopen service connection for a heart disorder is granted.


REMAND

In a September 1974 service entrance examination report, a service examiner noted a grade two over six systolic murmur of the left intercostal space. In a subsequent service treatment record, noted as having been written on "4 August," a service examiner again noted a grade two systolic murmur. A VA examination must be performed to determine whether the Veteran's pre-existing heart murmur disorder was aggravated beyond its normal progression during service. 

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with all VCAA notice and assistance requirements, to include all specific notice requirements involving a claims for service connection involving pre-existing disorders claimed to have been aggravated by service.

2. Schedule the Veteran for a VA medical examination, to include an echocardiogram, to determine the nature and etiology of the claimed heart murmur disorder. The examination must be performed by a cardiologist or other qualified examiner.

The following considerations will govern the examination: 

a. The claims folder and a copy of this remand will be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any reports generated. 

b. After reviewing the claims file, the examiner must provide an opinion as to whether it is least as likely as not the Veteran's heart murmur disorder, noted at service entrance, was permanently aggravated beyond its normal progression during service. 

c. Although the examiner is obligated to review the claims folder, the examiner's attention is specifically called to the following: 

i. September 1974 service entrance examination report showing a grade two over six systolic murmur of the left intercostal space.

ii. The service treatment record labeled "4 August," showing a grade two systolic murmur.

d. A rationale, referring to the pertinent evidence of record, must be provided for any findings rendered. All clinical findings must be reported in detail and correlated to a specific diagnosis. 

e. If the examiner is unable to state an opinion as to whether or not the Veteran's claimed heart murmur disorder was permanently aggravated beyond its normal progression by service, he or she must so indicate and explain why. 

3. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner (and reviewing physician, if any) for corrective action. 

3. Thereafter, consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for a heart disorder, to include cardiomegaly and heart murmurs. The Veteran must be provided an SSOC. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


